Name: Commission Implementing Regulation (EU) No 726/2014 of 30 June 2014 amending Council Regulation (EC) No 992/95 as regards a new Union tariff quota for prepared herring originating in Norway
 Type: Implementing Regulation
 Subject Matter: international trade;  Europe;  foodstuff;  trade;  fisheries;  tariff policy
 Date Published: nan

 1.7.2014 EN Official Journal of the European Union L 192/41 COMMISSION IMPLEMENTING REGULATION (EU) No 726/2014 of 30 June 2014 amending Council Regulation (EC) No 992/95 as regards a new Union tariff quota for prepared herring originating in Norway THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 992/95 of 10 April 1995 opening and providing for the administration of Community tariff quotas for certain agricultural and fishery products originating in Norway (1), and in particular Article 5(1)(b) thereof, Whereas: (1) By Council Decision 2014/343/EU (2), the signing and the provisional application of an Additional Protocol to the Agreement between the European Economic Community and the Kingdom of Norway consequent to the accession of the Republic of Croatia to the European Union have been approved. (2) The Additional Protocol provides for a new tariff quota for release for free circulation in the European Union of certain prepared herring originating in Norway. (3) It is necessary to amend Regulation (EC) No 992/95 in order to implement the new tariff quota. (4) The new tariff quota should apply for a period of 12 months. In accordance with Decision 2014/343/EU, it is to apply from the day of the provisional application of the Additional Protocol. This Regulation should therefore apply from the same date. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The following row is added to the Annex to Regulation (EC) No 992/95: 09.0859 ex 1604 12 91 ex 1604 12 99 10 11 19 Herring, spiced and/or vinegar cured, in brine From 1.8.2014 to 31.7.2015 1 400 tonnes net drained weight 0 Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 August 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 101, 4.5.1995, p. 1. (2) OJ L 170, 11.6.2014, p. 3.